Citation Nr: 1032546	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD) and 
depression not otherwise specified (NOS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Navy from January 1970 
to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision issued by the Regional Office 
(RO) in Columbia, South Carolina.  This case comes to the Board 
from the RO in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a February 2010 hearing that was held at the RO.

In correspondence to the Board dated in July 2010, the Veteran 
appeared to indicate that he wanted to reopen his claims for 
service connection for gout and for a left ankle disability.  
Additionally, he raised a new claim for total disability by 
reason of individual unemployability (TDIU).  These claims have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


The Veteran contends that he has PTSD as a result of various 
incidents that he claims occurred while he was stationed aboard 
the U.S.S. Coronado in the fall of 1970.  The Veteran contends 
that the Coronado performed training activities near Cuba and 
encountered hostile Cuban forces.  At his hearing, he also 
contended that at some point he and another soldier, J.C., were 
performing an unspecified task in the waters alongside the ship 
while it was stopped and that J.C., died while performing this 
task.  

The record does not reflect that any attempt was made to obtain 
ship's logs or other evidence that would reflect whether the 
U.S.S. Coronado in fact encountered any hostile forces while on a 
training mission near Cuba in or about September 1970.  
Additionally, some attempt should be made to determine if J.C. 
was a casualty on that mission.

Further, the Veteran's treatment records reflect that he was 
diagnosed with PTSD in March and April 2008, although the 
stressor that led to this diagnosis was not identified.  However, 
more recent treatment records indicate that the Veteran is 
diagnosed with depression NOS and that he does not meet the full 
diagnostic criteria for a diagnosis of PTSD although he has some 
PTSD symptoms. 

Under these circumstances, the Board finds that a VA examination 
should be conducted to determine the nature and etiology of any 
diagnosed psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should attempt to verify 
whether the U.S.S. Coronado encountered any 
hostile forces or hostile activity while 
performing a training operation near Cuba in 
or around September 1970.  The RO/AMC should 
also attempt to verify whether J.C. was a 
casualty during that mission, and, if so, if 
he expired in the manner that was described 
by the Veteran.  Ship's logs and any other 
materials that could be used to attempt to 
verify these events should be obtained.  If 
these events cannot be verified, a formal 
finding to this effect should be placed in 
the claims file. 

2.  The RO/AMC should contact the Veteran and 
ask him to identify all psychiatric treatment 
that he has received.  Based on the Veteran's 
response, all identified treatment records 
should be obtained, to the extent that they 
are not already in the claims file.  More 
recent VA treatment records should be 
obtained.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any diagnosed 
psychiatric disorder(s).  The examiner should 
attempt to reconcile the March 2008 diagnosis 
of PTSD with the later treatment records 
indicating that the Veteran does not have 
PTSD to the extent that this is possible.

If the examiner diagnoses PTSD, he or she 
should identify the specific stressful 
incident that caused the Veteran's PTSD and 
should explain how this event or events meets 
the DSM-IV's criteria for a PTSD stressor.  

If the examiner diagnoses a disorder other 
than PTSD, then he or she should explain 
whether it is at least as likely as not (at 
least 50 percent likely) that the Veteran's 
psychiatric disorder was present in service 
or whether it was caused by or otherwise 
related to the Veteran's service.  

The examiner should set forth a complete 
rationale for his or conclusions in the 
report of examination.  If the examiner 
cannot answer one or more of the questions 
set forth herein, he or she  should fully 
explain why this is the case in his or her 
report.
4.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination remains 
adverse to the Veteran, he should be 
furnished with a supplemental statement of 
the case and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


